Case 4:16-cv-00770 Document 121 Filed on 01/28/20 in TXSD Page 1 of 14
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 January 28, 2020
                                                                David J. Bradley, Clerk
Case 4:16-cv-00770 Document 121 Filed on 01/28/20 in TXSD Page 2 of 14
Case 4:16-cv-00770 Document 121 Filed on 01/28/20 in TXSD Page 3 of 14
Case 4:16-cv-00770 Document 121 Filed on 01/28/20 in TXSD Page 4 of 14
Case 4:16-cv-00770 Document 121 Filed on 01/28/20 in TXSD Page 5 of 14
Case 4:16-cv-00770 Document 121 Filed on 01/28/20 in TXSD Page 6 of 14
Case 4:16-cv-00770 Document 121 Filed on 01/28/20 in TXSD Page 7 of 14
Case 4:16-cv-00770 Document 121 Filed on 01/28/20 in TXSD Page 8 of 14
Case 4:16-cv-00770 Document 121 Filed on 01/28/20 in TXSD Page 9 of 14
Case 4:16-cv-00770 Document 121 Filed on 01/28/20 in TXSD Page 10 of 14
Case 4:16-cv-00770 Document 121 Filed on 01/28/20 in TXSD Page 11 of 14
Case 4:16-cv-00770 Document 121 Filed on 01/28/20 in TXSD Page 12 of 14
Case 4:16-cv-00770 Document 121 Filed on 01/28/20 in TXSD Page 13 of 14
Case 4:16-cv-00770 Document 121 Filed on 01/28/20 in TXSD Page 14 of 14
